Citation Nr: 1421164	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-38 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from July 1966 to July 1970.  The Veteran also had reserve service in the Coast Guard from 1973 to 1996.

These matters come before the Board of Veterans' Appeals (the Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, a review of the record indicates some pertinent evidence may be absent from the claims file.  The August 2009 Statement of the Case (SOC) referred to an October 1985 treatment record that documented the Veteran's treatment for kidney stones in November 1984.  Upon review of the record, the Board finds that this treatment record has not been associated with the claims file.  Additionally, the Veteran's Coast Guard and Coast Guard Reserve personnel records documenting his periods of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) are not in the file.  Furthermore, the Veteran's October 2009 VA Form 9 Substantive Appeal suggests the Veteran is continuing to receive treatment for his claimed disabilities.  However, the most current private treatment records are dated in 2008.  Because these records are relevant to his claims, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Moreover, the July 2009 Personnel Information Exchange System (PIES) response asked that the RO identify the treatment facility where the Veteran claimed he received care for his back injury during service, as PIES was unable to identify a listing for a clinic in Curtis Bay, Maryland.  The record provides no indication that the RO requested such information from the Veteran or otherwise clarified and resubmitted the PIES request.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records and any outstanding service treatment records from his service with the Coast Guard and Coast Guard Reserves from all appropriate sources, including but not limited to the Veteran's unit, the National Personnel Records Center (NPRC), and the Records Management Center (RMC) or any other appropriate repository.  All efforts to obtain these records should be fully documented.  Any records obtained should be associated with the file.  If no records are available, a negative reply is requested and should be associated with the file.

2.  Request that the Veteran furnish all dates and places of treatment for his kidney stones and low back disability.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  Request the Veteran clarify the identity of the facility(s) where he received treatment for his in-service back injury.  Thereafter obtain copies of all outstanding treatment records pertaining to the Veteran.

4.  Verify through the appropriate agencies the specific dates of ACDUTRA or INACDUTRA.  Reports of retirement points do not contain the necessary information in this regard.  All efforts to obtain these records should be fully documented.

5.  After completing the aforementioned development and undertaking any other development deemed appropriate, including, if warranted, scheduling the Veteran for VA examinations for the claimed disabilities, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

